This was an application to set aside a master’s report upon exceptions to an answer, for irregularity. The complainant entered an order to refer the exceptions within ten days after the time for submitting to them had expired, but he gave no notice of-the entry of such order to the defendant’s solicitor, nor did he take out a summons upon the reference within ten days. The chancellor decided that, in such a case, it is the duty of the complainant, in addition to the entry of the order of reference, to either serve a copy of the order or a notice that it has been entered; or he must take out a summons to proceed upon the exceptions, and serve the same within the ten days, or the exceptions will be considered as abandoned. Report of the master set aside, with $12 costs.